DETAILED ACTION
Introduction
Claims 1, 4, 6, 7, 9, and 10 have been examined in this application. Claims 1, 7, and 10 are amended. Claims 4 and 9 are as previously presented. Claim 6 is original. Claims 2, 3, 5, and 8 are cancelled. This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 11/30/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.


Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2018-005506 filed in Japan on 01/17/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 11/30/2021, have been fully considered.
Regarding the arguments pertaining to the previously made rejections under 112(a) (presented on p. 6-7 under the heading “Rejections under 35 U.S.C. §112(a)”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 7 under the heading “Rejections under 35 U.S.C. §112(b)”), the arguments and amendments are persuasive, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 101 (presented on p. 7-8 under the heading “Rejections under 35 U.S.C. §101”), the arguments and amendments are persuasive, and the amended claims as a whole are determined to impose meaningful limits related to the vehicle art on any judicial exceptions present, and the previously made rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 8-10 under the heading “Rejections under 35 U.S.C. §103”), the arguments and amendments are persuasive. Therefore, the rejection has been withdrawn.

Claim Objections
Claims 1, 4, 6, and 10 are objected to because of the following informalities:
In Claim 1, “wherein the other vehicle that satisfies the predetermined security criterion is a vehicle for which an elapsed time since an ignition switch of the vehicle…” should instead read “wherein the other vehicle that satisfies the predetermined security criterion is an other vehicle for which an elapsed time since an ignition switch of the other vehicle…” for clarity.
In Claim 4, “is a vehicle for which” should instead read “is an other vehicle for which” for clarity.
In Claim 6, “the specific car model” should instead read “the predetermined specific car model” for consistency with Claim 1.
In Claim 10, “other_vehicle” should instead read "other vehicle"
In Claim 10, “wherein the other vehicle that satisfies the predetermined security criterion is a vehicle for which an elapsed time since an ignition switch of the vehicle…” should instead read “wherein the other vehicle that satisfies the predetermined security criterion is an other vehicle for which an elapsed time since an ignition switch of the other vehicle…” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the phrase “display the position of the other vehicle on the monitor on a map in a case in which the other vehicle satisfies a predetermined security criterion” renders the claim indefinite. Particularly, the phrase recites displaying “in a case” that exists. However, it is unclear how this occurs, and how the phrase actually limits the vehicle-mounted device in the claim. For example, it is not clear if the vehicle-mounted device only receives data for the “other vehicle” for which the recited case has been determined to be true, or alternatively if the vehicle-mounted device itself is receiving security criterion information and filtering/determining which other vehicles to display, or alternatively whether the vehicle-mounted device simply displays all other vehicles, which would necessarily result in displaying any vehicle, including those for which the particular case is true in the real world. The scope of the claim and the phrase are therefore indefinite. For the purposes of examination, the claim is interpreted such that the vehicle-mounted device receives, from the server, position information of an other vehicle for which the predetermined security criterion is determined to be satisfied, as best understood according to the specification (see e.g. Figure 7, ¶0065).
Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 1 and for failing to cure the deficiencies listed above.
Regarding Claim 7,
Additionally, the “wherein” clause describing the vehicle which satisfies the predetermined security criterion recites that the vehicle is “a vehicle for which…” but also uses the term “the other vehicle.” There is no antecedent basis for “the other vehicle” in the claim, and it is not clear if the “other vehicle” refers to the same “a vehicle” which satisfies the criterion or the vehicle that has the vehicle-mounted device, or any vehicle, or something else. The claim is therefore indefinite. For the purposes of examination, “the other vehicle” is interpreted as the vehicle that satisfies the predetermined security criterion.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected Claim 7 and for failing to cure the deficiencies listed above.
Regarding Claim 10, the phrase “display the second position of the other vehicle on the monitor on a map in a case in which the other vehicle satisfies a predetermined security criterion” renders the claim indefinite. 
Additionally, the limitation “receive, from a vehicle-mounted device registered in advance, the second position information that indicates a position of the other vehicle that has the vehicle-mounted device” renders the claim indefinite. The “a vehicle-mounted device registered in advance” is understood to be a different vehicle-mounted device the vehicle-mounted device that is part of the claimed system, however the phrase also includes the term “the other vehicle that has the vehicle-mounted device” and it is not clear which “vehicle-mounted device” is being referred to, and whether the claim is reciting that a single vehicle-mounted device may be in two separate vehicles, or not. For the purposes of examination, the limitation is interpreted as reciting receiving from a second vehicle-mounted device, which is mounted in the other vehicle and which provides the received data in the limitation.
Additionally, in the phrase “in response to a request from the vehicle-mounted device” it is not clear whether “the vehicle-mounted device” refers to the “vehicle-mounted device” that is claimed as part of the system, or the “vehicle-mounted device registered in advance” which, as best understood, is a second vehicle-mounted device. For the purposes of examination, the vehicle-mounted device is interpreted as the first vehicle-mounted device that is claimed as part of the navigation system.
Allowable Subject Matter
Claims 1, 4, 6, 7, 9, and 10 are rejected under 112(b) and Claims 1, 4, 6, and 10 are objected to for informalities, but Claims 1, 4, 6, 7, 9, and 10 would be allowable if amended to overcome all of the rejections and objections. 
The following is an examiner’s statement of reasons for indicating allowable subject matter.
Regarding Independent Claims 1, 7, and 10, the most similar prior art reference Publication JP2014153347A (Takemura) teaches a navigation system (see Figure 1, system of vehicles and base station C), comprising: a vehicle-mounted device (see Figure 2, [0013, 0025]); and a server (see Figure 1, [0027]), wherein: the vehicle-mounted device includes: a memory (see [0016, 0042, 0049]); and a processor (see [0016]), wherein the processor is configured to: transmit the user registration information to the server (see [0011, 0027]); detect an own vehicle position (see [0028]); transmit first position information that indicates the detected own vehicle position to server (see [0028]), together with car model information that indicates a car model of the own vehicle (see [0011, 0019, 0042]); receive, from the server, second position information of an other vehicle of a predetermined specific car model or map information that indicates a position of the other vehicle (see [0031-0032]); and display the second position of the other vehicle on the monitor on a map, based on a reception result (see [0013, 0032, 0043], Figure 3), and the server includes: a memory (see [0027]); and a processor (see [0027]), wherein the processor is configured to: receive, from the vehicle-mounted device, the user registration information (see [0027]); receive, from a vehicle-mounted device registered in advance, the second position information that indicates a position of the other vehicle that has the vehicle-mounted device, and car model information that indicates a car model of the other vehicle (see [0028]); store the received second position information and car model information in a database (see [0027, 0028, 0037, 0038]); in response to a request from the vehicle-mounted device (see Figure 7, response to Q5), transmit the second position information of the other vehicle of a predetermined specific car model or map information that indicates a position of the other vehicle of the specific car model, back to the vehicle-mounted device that made the request (see [0038]), and the vehicle-mounted device wherein the processor displays the position of the other vehicle on the map in a case in which the other vehicle satisfies a predetermined security criterion (see [0031, 0032] vehicles in a garage or parking lot may be excluded from the transmission, and see supporting reference US2017/0358208A1 [0053] allowing others to know an actual location of a user’s parked car is known to be a security risk).
Published Application US2020/0225050A1 (Hirose) teaches a technique for registration (see Figure 6), for a device in a vehicle (see Figure 1, [0091]) with a processor (see Figure 2, CPU) to:  display (see Figure 6, step S21A, [0092]) where a user can input user registration information (see [0092]); determine whether the user registration screen has been completed (see Figure 6, [0093] step S22A); upon determination that the user registration screen has been completed, transmit the user registration information to a server (see Figure 6, [0096] step S23A).
Publication US2014/0107866A1 (Hamaue et al.) teaches wherein an other vehicle that satisfies a transmission criterion is a vehicle for which an elapsed time since an ignition switch of the vehicle has been turned on or off is a predetermined time or less (see Figure 5, [0073] based on an ignition being switched off in S501, and [0077] a an elapsed time being a predetermined time or less (S504 until the prescribed time), then [0078] the final position is transmitted and the controller is switched into the sleep mode.).
Publication US2015/0045988A1 (Gusikhin et al.) teaches wherein an other vehicle that satisfies a transmission criterion is a vehicle for which a distance between a first position of a driver's cellular phone and a second position of the vehicle is within a predetermined range (see Figure 4, [0042-0046], in block 410, it is determined that the user is approaching the vehicle when a user device (per [0023] a smartphone) is within a predetermined distance, using position data, and in block 430, collection of data 110 ([0011] including vehicle position) is then enabled).
However the prior art does not disclose or render obvious a vehicle mounted device, server, or navigation system using the predetermined security criterion (as best understood by the examiner in light of the rejections under 112(b), see interpretations in the rejections under 112(b) above):

wherein the other vehicle that satisfies the predetermined security criterion is a vehicle for which an elapsed time since an ignition switch of the vehicle has been turned on or off is a 

Applicant’s arguments regarding the previously made rejections under 103 are persuasive, and although particular aspects related to position transmission responsive to time after ignition switching and distance between a phone and vehicle are known per Hamaue et al. and Gusikhin et al., the particular combination requiring all parts of the predetermined security criterion to be met (as opposed to the criterion requiring one of a plurality of alternative conditions) is not determined to be obvious without improper hindsight reconstruction of the claims. The prior rejections are therefore withdrawn. The combination of limitations defining the particular combination of constraints making up the security criterion, integrated into the vehicle-mounted device, server, or system (in the manner as best understood/interpreted under 112(b)), for the purpose of position transmission related to a vehicle display is not found or made obvious by the prior art. The combination with the other claim limitations, clearly claimed for a patent, are neither anticipated nor made obvious by the prior arts on record. A search of foreign prior art and Non-Patent Literature was conducted; however, no relevant prior art was found.
As such the claimed subject matter of Claims 1, 7, and 10 would be allowable. The subject matter of Claims 4, 6, and 9 would also therefore be allowable as being dependent on Claim 1 or 7.

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20170083345-A1 teaches subject matter including determination of ignition off and mobile device distance events in the context of vehicle security (see e.g. Claims 1-5, [0092]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669           
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619